Citation Nr: 0810234	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
to include the thoracic and cervical segments of the spine.  


REPRESENTATION

Veteran represented by:  Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2004, the Board remanded the case to the RO for 
additional development.  Subsequently, the RO granted service 
connection for two of the claims on appeal, namely, service 
connection for spondylolisthesis, L5-S1, and service 
connection for a pain disorder.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).   

In June 2007, the Board promulgated a decision with regard to 
three other service connection issues on appeal, namely, 
service connection for a heart murmur, hiatal hernia with 
gastroesophageal reflux disease, and arthritis of the 
shoulders.  Also in June 2007, the Board remanded the case to 
the RO for additional development on the issue of service 
connection for degenerative arthritis to include the thoracic 
and cervical segments of the spine.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required. Stegall v. 
West, 11 Vet. App. 268 (1998).  

As noted in the last remand, the veteran in statements, dated 
in October 2004 and February 2007, raised the claim of a 
total disability rating for compensation based on individual 
unemployability.  That issue is again referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1. Degenerative arthritis of the cervical spine was not 
affirmatively shown to have had onset during service; 
degenerative arthritis of the cervical spine was not 
manifested to a compensable degree within one year from the 
date of separation from service; degenerative arthritis of 
the cervical spine, first diagnosed after service beyond the 
one-year presumptive period, is unrelated to an injury, 
disease, or event, of service origin; and degenerative 
arthritis of the cervical spine is not causally related to, 
or shown to have worsened in severity as a result of, any 
service-connected disability.

2. There is no competent medical evidence to show that the 
veteran currently has degenerative arthritis of the thoracic 
spine, or any other joint except for the cervical spine and 
the service-connected lumbosacral spine.  


CONCLUSION OF LAW

Degenerative arthritis including the thoracic and cervical 
segments of the spine is not due to disease or injury that 
was incurred in or aggravated by active service; degenerative 
arthritis including the thoracic and cervical segments of the 
spine as a chronic disease may not be presumed to have been 
incurred in active service; degenerative arthritis including 
the thoracic and cervical segments of the spine is not 
proximately due to or aggravated by any service-connected 
disability.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2004, in March 2004, and in February 2007.  
The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statements of the case, 
dated in December 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
at the RO before a local hearing officer in October 2002.  
The RO has obtained the service medical records, VA records, 
and private medical records identified by the veteran, such 
as those from Boswell Chiropractic Clinic, A.S., M.D.  The 
veteran himself has submitted numerous other private medical 
records.  He has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2001, 
October 2004, and July 2007, and obtained a VA medical 
opinion. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops arthritis 
to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the provision of 38 C.F.R. § 
3.310 was amended to implement the holding in Allen v. Brown, 
7 Vet. App. 439 (1995), for secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  In any case, as VA 
has been complying with Allen since the decision was issued 
in 1995, the amendment is not a liberalizing change in the 
law and does not otherwise change the application of the 38 
C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran contends that his degenerative arthritis is 
attributable to his period of service and to his service-
connected scoliosis/spondylolisthesis.  In various 
statements, he indicated that during service he was put 
through strenuous physical training exercises and was 
assigned to physically demanding duties in Vietnam, which 
have caused him much pain and discomfort over the years.  He 
stated that his back grew worse during service, and that his 
neck condition developed as a result of the misalignment of 
his spine from scoliosis.  He testified that he had arthritic 
pains in his neck, hands, back, feet, and ankles, which had 
persisted for the last 20 years.  He stated that he noticed 
joint aches after "extreme exercises" in service.  
 
The veteran served on active duty from January 1968 to 
December 1969.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of arthritis to 
include the spine.  



After service, medical records show that in August 1998 the 
veteran's private physician diagnosed him with strain of the 
mid-back.  He was treated by a chiropractor for pain in the 
spine, to include the neck, from 1993.  VA X-rays of the 
cervical spine in January 2000 showed osteoporosis, disc 
disease, and osteophytes at various levels.  In a February 
2000 statement, the veteran's chiropractor diagnosed the 
veteran with congenital scoliosis with degenerative arthritic 
changes in the low and mid-spine, but this diagnosis was not 
accompanied by radiographic evidence of arthritis.  

At the time of a March 2001 VA examination, the pertinent 
diagnoses included degenerative disc disease of the cervical 
spine (C6-7), and mild right thoracic and left lumbar 
scoliosis.  VA X-rays of the thoracic spine, which were taken 
in conjunction with the examination, showed only scoliosis 
involving the thoracic spine.  

VA X-rays in March 2004 showed hypertrophic spurring in the 
cervical spine.  VA outpatient records in April 2004 indicate 
diagnoses of cervical spine disc disease, degenerative joint 
disease of the spine (presumably of the cervical spine, as an 
MRI report was reportedly reviewed), thoracic scoliosis, 
lumbar scoliosis, and chronic neck pain.  VA outpatient 
records indicate that the veteran's problem list included 
osteoarthritis, but the joint(s) or particular segment of the 
spine was not identified.  The findings at the time of an 
October 2004 VA examination were the same as those of the 
earlier VA examination.  A VA outpatient record dated in 
October 2006 indicates an impression of spondylolisthesis of 
L5 on S1 with degenerative changes of the cervical spine 
also.  

The veteran underwent a VA examination in July 2007 to 
determine the presence or absence of degenerative arthritis 
in the thoracic and cervical spine segments and to ascertain 
the etiology thereof, if any.  X-rays revealed degenerative 
arthrosis of the cervical spine and scoliosis of the thoracic 
spine.  



In his discussion, the examining physician specifically 
indicated that there was no radiographic evidence of 
degenerative arthritis of the thoracic spine, and opined that 
it was not likely that the degenerative arthritis in the 
cervical spine was secondary to, or aggravated by, the 
service-connected spondylolisthesis of L5-S1, based on 
knowledge of medical principles.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of degenerative arthritis 
of the thoracic spine, or degenerative arthritis of any other 
joint except for the cervical spine and the service-connected 
lumbosacral spine.  VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992). 

As for the complaints of pain in various joints not already 
service-connected, it is noted that pain cannot constitute a 
current disability.  VA generally does not find service 
connection for symptoms alone, such as musculoskeletal pain, 
without an identified basis for those symptoms.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
West, 239 F.3d 1356 (Fed. Cir. 2001).

As for the veteran's statements regarding an association 
between his service-connected lower spine disability and the 
development of thoracic spine degenerative arthritis, in the 
absence of medical evidence of current thoracic spine 
degenerative arthritis, there is no valid claim for secondary 
service connection because service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

The Board now turns to the cervical spine degenerative 
arthritis, of which there is current definitive medical 
evidence.  Based on the service medical records, degenerative 
arthritis of the cervical spine was not affirmatively shown 
to have had onset in service.  


Nor was there evidence that degenerative arthritis of the 
cervical spine manifested to a compensable degree within one 
year from the date of separation from service in December 
1969.   In fact, the cervical spine degenerative arthritis 
was not documented until many years later, which is well 
beyond the one-year presumptive period for cervical spine 
degenerative arthritis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

And while degenerative arthritis of the cervical spine was 
first documented after service, beyond the one-year 
presumptive period for the manifestation of arthritis as a 
chronic disease, there is no competent medical evidence that 
links the current degenerative arthritis to service.  
38 C.F.R. § 3.303(d).  

Further, there is no medical evidence that degenerative 
arthritis of the cervical spine is causally related to, or 
shown to have worsened in severity as a result of, any 
service-connected disability to include the service-connected 
lumbosacral spine disability.  38 C.F.R. § 3.310.  Rather, 
the medical evidence of record opposes the claim as the VA 
examiner expressed the opinion in July 2007 that the cervical 
spine degenerative arthrosis was likely not caused by or 
aggravated by the veteran's service-connected 
spondylolisthesis.  As the VA examiner discounted a medical 
nexus between the veteran's currently shown cervical spine 
degenerative arthritis and his service-connected disability, 
and there is no other medical opinion to the contrary, the 
Board concludes that there is no basis of entitlement to 
secondary service connection.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).   

As for the veteran's statements and testimony, relating 
degenerative arthritis to service, although the veteran is 
competent to describe symptoms relative to the joints such as 
pain and stiffness, where as here, the questions involve a 
medical diagnosis and medical causation, competent medical 
evidence is required to substantiate the claim because the 
veteran as a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, degenerative arthritis is not a 
condition under case law, where lay observation has been 
found to be competent.  Therefore, the determination as to 
the diagnosis of the disability is medical in nature, that 
is, not capable of lay observation. 

Where as here, the medical diagnosis of degenerative 
arthritis to include of the thoracic and cervical segments of 
the spine is not capable of lay observation, the veteran's 
statements as a lay person are not competent evidence on the 
questions of a medical diagnosis or on medical causation.

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim of service connection for 
degenerative arthritis including the thoracic and cervical 
segments of the spine as articulated above, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for degenerative arthritis to include the 
thoracic and cervical segments of the spine is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


